Citation Nr: 0740472	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, hands, arms, legs, shoulders, and hips.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1971.  Further, the record indicates he had additional 
service in the National Guard.

This matter is before the Board of the Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran also initiated an appeal to 
the determination that new and material evidence had not been 
received to reopen his previously denied claim of service 
connection for hearing loss, as well as the decision that a 
rating in excess of 20 percent was not warranted for his 
service-connected peptic ulcer and hiatal hernia with reflux.  
However, service connection was subsequently established for 
hearing loss by a February 2004 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  With regard to the peptic ulcer 
and hiatal hernia with reflux claim, the Board observes that 
this issue was included as part of the February 2004 
Statement of the Case (SOC), but the veteran subsequently 
indicated that he did not desire to pursue his appeal as to 
that issue.  See 38 C.F.R. §§ 20.200, 20.202.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's PTSD and left ankle 
claims.  Accordingly, these claims will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional action is required 
on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the veteran's arthritis claim has been 
completed.

2.  The veteran's arthritis of the back, hands, arms, legs, 
shoulders, and hips, was first diagnosed years after his 
separation from active service, and no competent medical 
opinion is of record which relates this disability to such 
service.


CONCLUSION OF LAW

Arthritis of the back, hands, arms, legs, shoulders, and/or 
hips was not incurred in or aggravated by the veteran's 
military service and arthritis may not be presumed to be 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in April 2002, 
which is clearly prior to the July 2002 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification by a letter dated in March 2004.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the focus of this case is whether service 
connection is warranted for the veteran's arthritis, for 
which, as detailed above, he received adequate notification.  
In short, the outcome of this case does not depend upon the 
information discussed by the Dingess holding.  The Board also 
observes that the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of this claim has indicated familiarity with the 
requirements for the benefit sought on appeal.  Moreover, for 
the reasons stated below, the preponderance of the evidence 
is against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his March 2004 Substantive Appeal, 
he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Although no examination was 
accorded to him regarding his arthritis claim, for the 
reasons detailed below the Board finds that no such 
development is warranted based on the facts of this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the record reflects that the veteran does 
have medical training in that his service records reflect his 
military occupational specialty was that of a medical 
specialist, with a related civilian occupation of medical 
assistant.  This background must also be taken into account 
when evaluating his own medical nexus opinion.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (all of which generally stand for the proposition 
that any health care professional is qualified to render a 
medical opinion.).  

Despite the foregoing, the Board also observes that the 
veteran's background reflects that he is not an expert in 
diagnosing and determining the etiology of arthritis, which 
are the focus of this appeal.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  The Board may also take the veteran's self-interest 
into account is assessing the weight to be accorded to his 
self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 
(1999) (although the Board must take a physician-veteran's 
opinions into consideration, it may consider whether self-
interest may be a factor in making such statements, even if 
the veteran himself is a health care professional); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board 
may consider self interest in evaluating the testimony of 
claimants).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for arthritis of the veteran's 
back, hands, arms, legs, shoulders, and/or hips.

The Board observes that while the veteran has contended that 
service connection is warranted for his arthritis, he has not 
identified any specific disease or injury from active service 
as the cause of this disability.

The Board further observes that the veteran's service medical 
records do not show he was diagnosed with arthritis of any of 
the claimed joints during his active service.  For example, 
there was no indication of arthritis on his June 1971 release 
from active duty examination.  Moreover, he checked the box 
on the concurrent Report of Medical History to indicate he 
had not experienced arthritis or rheumatism.

In addition, there is no post-service medical evidence of 
arthritis until many years after his separation from active 
duty.  For example, there was no indication of arthritis of 
any of the claimed joints on a September 1994 VA joints 
examination.  In fact, the examination revealed full range of 
motion of the upper and lower extremities without evidence of 
crepitus, contracture, or deformity.  There was also full 
range of motion of the spinal areas.  Further, the veteran's 
credited representative acknowledged, in a November 2007 
statement, that the first indication of the claimed 
disability was medical records dated in 1997, which is 
approximately 26 years after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Finally, the Board observes that there is no competent 
medical opinion of record which relates the etiology of the 
veteran's arthritis to active service.  Moreover, the Board 
concludes that no development on this matter is warranted in 
this case.  In the absence of evidence of in-service 
incurrence or aggravation of the claimed disability, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
claimed disability to the veteran's military service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for arthritis of the back, hands, arms, legs, 
shoulders, and hips on either a direct or presumptive basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for arthritis of the back, 
hands, arms, legs, shoulders, and hips is denied.


REMAND

The Board acknowledges that the veteran was accorded VA 
medical examinations during the pendency of this case which 
evaluated the severity of his service-connected PTSD and left 
ankle disorders.  However, these examinations were conducted 
in 2002, more than 5 years ago.  Moreover, there are no 
treatment records on file dated after September 2003, more 
than 4 years ago.  Further, the veteran has contended that 
the June 2002 VA arranged psychiatric examination was 
inaccurate, and has reported symptomatology which is 
associated with the criteria for a schedular rating of 70 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In view of the foregoing, the Board is of the opinion that 
the evidence of record may not accurately reflect the current 
severity of the veteran's PTSD or his left ankle disorder.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board concludes that a remand is 
required in this case for new examinations to evaluate the 
severity of these service-connected disabilities.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, as already noted, no notification appears to 
have been provided to the veteran regarding the Court's 
holding in Dingess/Hartman, supra.  Although this lack of 
notice did not prejudice the adjudication of the arthritis 
claim, since a remand is already required with respect to the 
PTSD and left ankle claims, the Board conclude that such 
notification should be sent to the veteran.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
and left ankle since September 2003.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded new 
examinations to evaluate the current 
nature and severity of his service-
connected PTSD and left ankle disorder.  
The claims folder should be made 
available to the examiners for review of 
pertinent documents therein in connection 
with the examinations.

In regard to the left ankle disorder, it 
is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the February 
2004 SOC, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


